Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-2, 4-5, 8-22 and 26 are pending.
Claims 1, 2, 4-5, 8 and 26 have been examined.
Claims 3, 6-7 and 23-25 have been cancelled in the paper filed 2/24/2020. 
Claims 9-22 are withdrawn from consideration as drawn to a non-elected species or invention.
 Claims 1, 4, 8-9, 12-22 and 26 have been amended in the paper filed 2/24/2020. 

Election/Restrictions
Applicant’s election of Group I, claims 1-9 and 26 in the reply filed on 6/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant elected as a species for the starch containing microsphere two distinct compounds, one in claim 5 and one in claim 9. During a telephone interview on 8/11/2021 (summary attached to this office action) Applicant and the Examiner agreed that the species of claim 5 would be elected for prosecution. Claim 9 stands withdrawn as a non-elected species.


Claim Objections
Claims 1 and 26 are objected to because of the following informalities:  
Claim 1:
1. In line 1 the term “A starch-containing microsphere” should be ---A plurality of starch containing microspheres---. 
2. In line 1, the term “particle” lacks an article and should recite ---wherein the microspheres have a particle size---.

Claim 26:
The phrase “ A method of plugging pores or microcracks” would be clearer if written 
---A method, comprising introducing the temporary plugging agent of claim 1 into an oil-gas reservoir containing pores or microcracks, wherein the temporary plugging agent plugs the pores and/or microcracks.---

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a starch containing microsphere that comprises Applicant’s elected species of claim 5 which is dodecyldimethyl(3-sulfopropyl) ammonium or laurel sulfobetaine does not reasonably provide enablement for any and all starch containing microspheres. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 

(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 

(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	With regard to Wands factor (A) the breadth of the claims: All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003). Here claims 1 and 14 are so broad that the claim encompasses essentially all materials thus the breadth of the claims is very large. The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). There is no guidance in the specification to teach one of ordinary skill in the art how to choose any other material that would specifically meet the IR spectra recited in the claim. Accordingly here the scope of enablement provided to one having ordinary skill in the art is by the disclosure is not commensurate with the scope of the claims. The claims are much broader than the disclosure and it would require undue experimentation to determine which materials other than those disclosed in the specification to make and or use In re Goffe, 542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976), the court stated: “[T]o provide effective incentives, claims must adequately protect inventors. To demand that the first to disclose shall limit his claims to what he has found will work or to materials which meet the guidelines specified for “preferred” materials in a process such as the one herein involved would not serve the constitutional purpose of promoting progress in the useful arts”. However it is the broad claim of all compositions which is beyond that which is enabled.   
	Here, the evidence does not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass any and all compositions that would meet the IR spectra without undue experimentation. 
	With regard to Wands factor (B) and (C), nature of the invention and state of the prior art, respectfully:  Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art. The initial inquiry is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains. The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art, see MPEP 2164.05(a).  The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification. Id. The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004).
nascent. While the IR spectra art is developed, Applicant’s composition for use as a plug is nascent.
	With regard to Wands factor (D) the level of ordinary skill in the art: It is the position of the Examiner finds that the level of ordinary skill in the art is high, at least someone with a Bachelors or Doctorate degree in a relevant field of chemistry or material science.
	With regard to Wands factor (E) and (F) the level of predictability in the art and the amount of guidance given by the Applicant: The Examiner asserts that the level of predictability is very low.  This is due to the fact that the nature of the field is chemistry and further complicated by the fact that the chemistry is being accomplished in a wellbore over a substantial period of time in field conditions.  There are many variables that are very difficult to control and even more difficult to predict.  The thermodynamics of the conditions, the kinetics of the reactions and side reactions for example.  Applicant has provided no guidance on these issues.  The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 
	Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: “[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof.”
	In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 
	With regard to Wands factor (G) the existence of examples in the specification: Applicant has provided no examples other than the species claimed. 
	With regard to Wands factor (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  it is the position of the Examiner that the quantity of experimentation to make and or use the invention is undue in that it would take a considerable  amount of time and involve a considerable amount of expense. Because there are so many materials that are possible only trial and error would lead one to avoid infringement. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-5, 8 and 26 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
The term “preferably” renders the claim indefinite. It cannot be determined whether or not the range of 4-10 is a positive claim limitation. The Examiner has interpreted this term to mean “optionally”. See MPEP 2173.05(c)(I).

Claim 2:
The term “controllable particle size range” lacks proper antecedent basis.

Claim 4. 
The claims is unclear because what ‘starch–containing microsphere” that would meet the infra red spectrum specifics recited is not clear such that one of ordinary skill in the art may ascertain with certainty the metes and bounds of the composition so as to avoid infringement. Applicant’s specification provides no guidance other than reciting hundreds of thousands of compounds if not millions of different compounds. 

Claim 5:
The term “preferably” renders the claim indefinite.  The Examiner has interpreted this term to mean “optionally”. See MPEP 2173.05(c)(I).

Claim 8:

The term “preferably” renders the claim indefinite. The Examiner has interpreted this term to mean “optionally”. See MPEP 2173.05(c)(I).

Claim 26:
The term “the oil-gas reservoir” lacks antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Miller US PG PUB 2015/0027710 (Miller) in view of Marx US Patent No. 3,749,171 (Marx). 

Claim 1:
Miller teaches
A starch-containing microsphere, particle size of the starch-containing microspheres has a uniformly distributed polydispersity in a particle size concentrated distribution interval, characterized by: Claim interpretation: Applicant’s claim, broadly interpreted could mean that n=2. Then there would be two distributions where 50% or the particles were one size and 50% were of a different size, each distribution having =/- 5 percent.
Miller teaches starch: [0135]; particles are taught in [0094]. Miller teaches various sizes including 1 micron or less, 5 microns or less, and 500 microns or less, see [0094]. 
Miller does not teach:
evenly dividing the particle size concentrated distribution interval into n intervals, wherein the proportion of microspheres in each interval is as follows: 
    PNG
    media_image1.png
    29
    84
    media_image1.png
    Greyscale
 wherein n is an integer greater than 1, preferably n is an integer between 4 and 10.  


It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Miller and use the particles size distribution of Marx and/or arrive at Applicant’s formula because Marx taught that controlling the size distribution and making the variance narrow is important for efficiency of a fluid drive process. The Examiner notes that the level of skill in the art is high and also notes that it is a bedrock principle that the longer a technology is available to the public the more obvious an invention becomes. The Examiner finds as a matter of law that Applicant’s claimed formula may easily be derived at given the disclosure of Marx 50 years ago.

Claim 2:
Miller teaches:
particle sizes comprising starch of 1 micron, 50 microns and 500 microns, all within Applicant’s claimed range. 
Miller does not specifically teach:
wherein the controllable particle size range of said starch-containing microsphere is 0.1-500 m.  
Marx teaches particle sizes that are within Applicant’s claimed range, see Table 1.
Marx teaches that the particle size may be varied depending on the pore size of the formation, see col. 2, l. 1-60.
It would have been obvious to one having ordinary skill in the art to modify Miller and/or Marx to arrive at Applicant’s particle size range depending on the pore size of the formation as taught by Marx.

Claim  8: 
Miller teaches to use starch, [0135] “in any suitable amount”. 
Miller does not teach:
The starch-containing microsphere of claim 1, wherein the content of constitutional units derived from starch in the starch-containing microsphere is between 35 wt% and 9 5wt%, preferably between 38 wt% and 85 wt%.
Marx teaches what appears to be 100 percent starch. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Miller and/or Marx and add the starch in an amount of 35 wt percent to 95 wt percent because Miller teaches to use Starch in any amount, Marx teaches 100 percent (close to 95 percent) and Applicant has not shown the criticality of the claimed range or that it solves any stated problem or produces unexpected results. 
 

Miller as modified by Marx teaches:
A method of plugging pores or microcracks in the oil-gas reservoir, comprising using  the starch-containing microspheres of any one of claim 1 as a temporary plugging agent.
Both Miller and Marx teach to use the microspheres containing starch as plugging agents. Miller [0139], [0215], [0218], [0274]. Marx col. 1, l. 42 teaches plugging agents which are injected into the formation. 


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miller US PG PUB 2015/0027710 (Miller) in view of Marx US Patent No. 3,749,171 (Marx) and further in view of CN 103410486.  

Claim 5:
Miller teaches:
Starch may be added along with “polymeric stabilizers, crosslinking agents, polyacrylamide, a polymer or combination of polymers, dispersants, i.e. surfactants, polyacrylamide, oil-wetting agents, surfactants.
Miller as modified by Marx do not specifically teach:
wherein said starch-containing microsphere comprises a zwitterionic surfactant with a formula: 
    PNG
    media_image2.png
    83
    165
    media_image2.png
    Greyscale
 wherein m is an integer of 2-6, preferably m is 3 or 4; R is a saturated carbon chain having 1-18 carbon atoms, preferably 12-18 carbon atoms[[.]], preferably, except for the terminal carbon atoms, the carbon chain of said zwitterionic surfactants 3/9contains hydroxyl, amino or carboxyl groups, and is mono-substituted on the same carbons; preferably, the zwitterionic surfactant is one or more of dimethyldodecylsulfopropyl ammonium salt, dimethylhexadecylsulfoethyl ammonium salt, dimethyloctadecylsulfobutyl ammonium salt, dimethyl (3-hydroxydodecyl) sulfopropyl ammonium salt, dimethyl (6-aminotetradecyl) sulfoethyl ammonium salt.  
Applicant has elected is dodecyldimethyl(3-sulfopropyl) ammonium or laurel sulfobetaine. The Examiner takes official notice that this is a very well known surfactant.
Miller and/or Marx do not teach Applicants elected laurel sulfobetaine.
CN 103410486 teaches 
microspheres containing starch and lauryl sulfobetaine.
It would have been obvious to one having ordinary skill in the art to modify Miller and add laurel sulfobetaine to the starch because Miller suggests mixing starch with surfactants and CN 103410486 teaches to use microspheres comprising starch and lauryl sulfobetaine as plugging agents in wellbore formations. 



 Miller as modified by Marx do not specifically teach:
wherein the infrared spectrum of said starch-containing microspheres has peaks at 1025cm-1- 1250cm-1 assigned to C-N and peaks at 1150cm-1-1350cm-1 assigned to S = 0.  
This is the natural IR spectra for lauryl sulfobetaine so it would naturally be present.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents and/or publications teach particles used as plugs having particle size distributions that meet Applicant’s claim 1:
US 6,380,138 “a powder with particle size distribution of -80 mesh to +270 mesh”;
US 20040094299 “The course fraction has a particle size of 20-40 mesh size and the fine fraction has a particle size of 40-60 mesh size”.
US Patent No. 9,512,349 teaches particles having a size distribution where the particles comprise starch and sultaines. The term "sultaines" refers to a group of organic compounds which are chemically defined as sulfobetaines (see betaines below). Sulphobetaines are sulphur-containing substances. Due to their molecular structure, they carry both a positive and a negative charge (so-called zwitterions or inner salts).




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /CHARLES R NOLD/ Examiner, Art Unit 3674